Citation Nr: 0305410	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to service connection for residuals of a left 
leg injury with degenerative joint disease, status post left 
knee replacement.

2. Entitlement to service connection for residuals of a right 
leg injury.

3. Entitlement to service connection for residuals of a right 
hip injury.

4. Entitlement to service connection for residuals of a left 
hip injury.

(An additional issue, entitlement to service connection for a 
right arm (or shoulder) injury will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO denied entitlement 
to service connection for the multiple disorders reported on 
the title page.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims file.

In March 2001 the Board of Veterans' Appeals (Board) remanded 
this matter to the for further development and adjudicative 
action.  

In December 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.



The Board notes that an additional issue of entitlement to 
service connection for a right foot disorder has remained 
pending since February 1994.  This issue was included among 
the other issues on appeal in a deferred rating decision in 
February 1995.  However, it has not been addressed in a 
confirmed rating decision and there is no evidence that the 
veteran has withdrawn this claim.  This matter is referred to 
the RO for further consideration.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a right 
arm (or right shoulder) injury, pursuant to authority granted 
by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Residuals of a left leg injury with degenerative joint 
disease with status post left knee replacement, residuals of 
a right leg injury, and residuals of a bilateral hip injury 
were not shown in service or for many years thereafter, nor 
was osteoarthritis disabling to a compensable degree during 
the first post service year.

3.  The probative, competent evidence of record does not link 
post service diagnosed disabilities of either knee/leg or hip 
to active service on any basis.




CONCLUSIONS OF LAW

1.  Residuals of a left leg injury with degenerative joint 
disease, status post left knee replacement were not incurred 
in or aggravated by service, nor may osteoarthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  Residuals of a right leg injury were not incurred in or 
aggravated by service, nor may osteoarthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

3.  Residuals of a right hip injury were not incurred in or 
aggravated by service, nor may osteoarthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  Residuals of a left hip injury were not incurred in or 
aggravated by service, nor may osteoarthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  All available records have been obtained.  

The Board recognizes that the NPRC specifically noted that 
all of the veteran's service records and surgeons generals 
office (SGO) records were missing, such records may have been 
lost in a fire in 1973.  Repeated attempts to obtain such 
records have been made and the NPRC most recently in July 
2002 confirmed that all such records were destroyed.

The Board also recognizes that, in a case where the veteran's 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The RO has obtained medical records from various VA medical 
providers that the veteran indicated provided treatment.  The 
RO has also attempted to obtain records from private medical 
providers the veteran indicated treated him, and has obtained 
records from various private providers.  Records in 
conjunction with a Social Security claim were obtained.

In addition, in letters dated in February 2002, and June 2002 
the RO notified the veteran of the evidence that is necessary 
to substantiate his claims and advised him that it would seek 
to obtain any medical evidence that he had sent in a written 
consent to obtain or that he could obtain the evidence 
himself.  The February 2002 letter notified the veteran of 
the specific provisions of the VCAA.  In the September 1999 
rating decision, the RO further notified the veteran of the 
evidence that is necessary to substantiate his claims.  In 
addition, the RO informed the veteran in the December 1999 
Statement of the Case and December 2002 Supplemental 
Statements of the Case of the information, medical evidence, 
or lay evidence necessary to support his claims.  

The previous Board decision of March 2001 also advised him of 
what evidence it had and what evidence was needed to support 
his claims.  

The Board also notes that the RO correspondence and SSOCs 
advised him of the evidence that had been obtained and 
considered.  It is clear from the record that the RO's 
communications with the veteran in the aggregate have advised 
him to submit evidence of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  There is no indication that there is any additional 
relevant competent evidence to be obtained either by the VA 
or by the veteran, and there is no specific evidence to 
advise him to obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  


Factual Background

In essence, there are no service medical records in the file.  
Two documents were obtained [as part of several futile 
attempts by the RO to obtain additional service records], 
consisting of annotations that the veteran had been "sick in 
quarters" and then sent to duty in March 1955.  It has been 
indicated that the records for the veteran may have been 
destroyed as part of a fire-related incident at the records' 
depository.  

There is another annotation that certain additional Surgeon 
General Office (SGO) records are apparently also unavailable.  
Repeated efforts have been made to obtain any service medical 
or SGO records, including most recently in July 2002, when 
the NPRC confirmed that the record is "fire related" and 
there are no service medical or SGO records.  

Private records are in the file relating to care of the 
veteran at private facilities and by private physicians 
starting in May 1975, when he hurt his left knee while 
driving a truck.  A May 1975 treatment record documents in 
detail that the injury occurred during this accident when his 
left knee was jammed against the instrument panel and 
steering column of his truck.  He indicated that it didn't 
hurt at the time of the accident and he was able to jump from 
the truck and walk around.  

Around 11:00PM the same night of the accident, he twisted the 
left knee while unloading the truck and had a sudden pain 
anterior-laterally.  He continued to unload the truck in 
pain, and finally the knee became so painful that he saw a 
doctor and had some fluid aspirated.  He later had his knee 
injected with a mixture of painkillers and a steroid.  The 
physician in this May 1975 treatment record examined the 
veteran, took X-rays, and found no bony abnormalities and no 
evidence of ligament instability on testing.  The impression 
in May 1975 was probable mild sprained knee with possible 
torn medial meniscus but no valid evidence for that 
presently.  

Private treatment notes from late May and June 1975 address 
an exercise program that appear to reflect treatment of his 
left knee complaints.  He still had range of motion problems 
shown in these records.  A June 1975 treatment record 
revealed complaints of slight tenderness in the left proximal 
adductor origins medial to the left hip.  Along with 
complaints of groin pain, his quads and hamstrings were still 
weak.  The physician believed that the pain the veteran was 
having in the left groin area was adductor pain from doing 
quadriceps exercises and protective adduction gait.  Another 
June 1975 treatment record revealed the veteran to continue 
to have complaints about the left knee giving out, although 
objective evidence revealed the ligaments to be stable, with 
almost no tenderness to the knee.  By July 1975 he was noted 
to be working and driving extra hours, and having very little 
trouble with his left knee although he hadn't continued his 
exercise program.  He was assessed with resolving knee sprain 
with remaining mild quad insufficiency and was urged to 
continue his exercises.  

In September 1975, the veteran was seen by his private 
physician for complaints of left leg pain posterior to his 
knee after he helped change a tire.  He was assessed with 
probable hamstring semimembranous strain with partial 
subluxation of the patella, probable posttraumatic 
subluxation of the patella and posttraumatic synovitis, but 
possibly a minor tear in the meniscus present.  He returned 
again in October 1975 for complaints of another injury to his 
left knee from lifting a coffee table, and twisting it.  He 
also indicated that he was constantly lifting the leg with 
extension against the clutch peddles of a construction 
vehicle and also described lifting a sand bucket.  The 
physician advised the veteran to cease this sort of activity.  

In January 1976, the veteran continued have some left knee 
complaints of stiffness and was diagnosed by the private 
physician with chronic recurrent synovitis and effusion 
secondary to chondromalacia patella.  In March 1976 the 
private treating physician opined that he still thought the 
veteran's left knee disorder was condromalacia patella, 
although the possibility of other internal derangement was 
said to exist.  In May 1976, the physician determined that 
more than ever it appeared that the veteran had an internal 
derangement such as torn medial meniscus of the left knee.  
In June 1976, his knee disability was causing problems 
standing on ramps.  He underwent an arthroscopy in June 1976, 
and towards the end of the month, was recovering well.  At 
the end of June 1976, he reinjured his knee chasing after a 
driver who had his parked cars when the crutch he was using 
slipped and he twisted his knee.  The treating physician 
noted some effusion but no injury affecting his wounds or 
ligament instability at this time.  He continued to 
rehabilitate his left knee through July 1976 and by August 
1976 he was doing quite well.  

In September 1976 the veteran was back to doing his regular 
job duties that included walking up and down ramps and off 
loading.  He had another accident in October 1976, when a 
rack of cakes trapped him against the building and injured 
his face and left arm, but not his knee.  In December 1976 
private medical records, he indicated that he was planning to 
change jobs to one that did not require walking up ramps or 
pushing heavy cake racks.  

Objective findings in December 1976 were that the wound 
looked excellent, he was less tender than ever and there were 
no clicks elicited.  In January 1977, he was again 
complaining of knee problems that occurred unpredictably, and 
was noted to still be working at the same job that involved 
walking up ramps and pushing heavy racks.  The X-rays were 
noted to show no evidence of loose body, but did show a 
rather long posterior tibial spine.  The physician could not 
determine the cause of the veteran's symptoms, but speculated 
the long tibial spine could be a reason.  Another arthroscopy 
was done the following week.  

In February 1977, the veteran continued with private medical 
treatment for left knee complaints and was using crutches.  
He indicated that his knee hurt worse than the week after the 
operation and was assessed with lateral complex tendonitis, 
ilio-tibial tract and biceps femoris secondary to feet 
posture and residual quad hams weakness and insufficiency 
with resulting patellar ligament atrophy and infrapatellar 
synovitis.  The physician doubted serious internal 
derangement existed or persisted.  By March 1977, his left 
knee had improved to the point where he only had traces of 
effusion and occasional clicking that weren't painful.  He 
was noted to walk virtually normally with a cane in mid-
March, and was walking without a cane by the end of March.  

At the beginning of April 1977, the veteran complained of 
some trouble with swelling in the leg from the knee down and 
also described lifting 14 to 15 pounds of "bmes".  The 
treating private physician noted the veteran's knee was as 
stable as he or she had felt it and there was no detectable 
edema in the leg, ankle or elsewhere.  Towards the end of 
April 1977, the veteran was noted to have done quite well 
until the previous weekend, when he began experiencing some 
popping as well as pain in the infrapatellar area and 
posteriorly.  On objective examination he had some 
infrapatellar swelling and some very light crepitus.  The 
physician noted the veteran had a full range of motion, good 
quad and hamstring power and no effusion.  A few days later, 
the veteran was seen for complaints of an injury when he 
stepped off a six-inch high step and felt a pop and sudden 
pain in the left knee.  

He indicated that it had swelled almost immediately.  
Objective findings revealed a moderate effusion in the left 
knee that was nontender.  The physician believed the veteran 
again had a slight patellar shift that caused this symptom.  

According to private medical records dated in May 1977, the 
veteran's left knee was improving, with occasional popping 
the only complaint.  No popping could be elicited on 
objective examination and he was noted to have regained quad 
power and to walk without much of a limp.  A treatment record 
from the latter part of the month reflects some objective 
findings of mild effusion, with excellent quad power, full 
range of motion and no clicks on joint testing.  The 
physician's opinion was that the veteran was in the best 
condition he had ever been in.

In June 1977, the veteran's knee continued to be doing fairly 
well although he had two incidents of reinjuring it.  First, 
he gave a history of falling down and hurting his knee while 
working on a roof in early June.  He quickly recovered from 
this and was shown to have virtually normal range of motion, 
and no crepitus.  Towards the end of June, he injured his 
left knee walking up steps, lifting with his left lower 
extremity, when it popped and suddenly gave way, causing him 
to fall.  On examination following this incident, he had 
slight effusion and a full range of motion with a "snap" on 
full extension that did not appear painful.  

By July 1977, he was again shown to have recovered from this 
incident with the private physician stating that the knee 
looked the best it ever had.  It was more stable medially, 
had minimal effusion, full range of motion and his quadriceps 
were quite powerful.  His left knee continued to be viewed by 
his treating physician to be in excellent shape through 
August and early September 1977, although he complained that 
it caused him problems at work using ramps and stairs and 
pushing heavy items.  

In mid-September 1977 the veteran was seen by a private 
physician for left knee complaints following an attempt to 
push a nearly full cake rack up and down a truck.  The pain 
was said to happen in the postero-medial aspect of the knee 
when he was leaning over pushing and reaching back with the 
left foot to hold the rack.  

Again, objective findings didn't reveal any effusion, soft 
tissue thickening or clicks.  However based on the 
positioning described by the veteran, the physician opined 
that the pain was in the pas anserinus tendon and/or the 
medial ham.  The physician felt that the veteran's knee would 
probably never be completely normal due to the various damage 
done to it.  Knee complaints continued to be documented in 
October through November 1977.  At the end of November 1977 
the veteran gave a history of having something in his knee 
pop and while he was walking, and he was no longer able to 
bend his knee.  His physician speculated that it was probably 
chondromalacia that triggered his symptoms.  

The veteran continued to be seen for by a private physician 
complaints regarding his left knee through 1978.  A January 
1978 treatment note revealed that the veteran's left knee was 
actually more stable than his right knee.  In August 1978, he 
began complaining about right knee problems, indicating that 
it was now aching quite a bit after a days work.  He 
continued to complain about the left knee popping and 
occasionally giving way.  

On physical examination in August 1978, he had no particular 
abnormalities of the right knee.  The left knee was noted to 
click when the veteran got up, but otherwise no significant 
findings were shown.  In December 1978, the veteran was again 
seen for left knee complaints of pain, swelling and grinding 
and the physician noted during the interview that he admitted 
to getting down on his knees to play with his grandson.  The 
physician advised the veteran that he still had slight 
symptoms of chondromalacia and that kneeling and crawling was 
an aggravating situation that should be avoided if possible.  

In February 1979 the veteran again had an episode of his left 
knee popping, followed by severe pain and was assessed with 
chondromalacia, patella, possible synovial impingement.  He 
continued to have sporadic visits with his private physician 
for knee complaints throughout 1979.  

VA treatment records regarding his knee problems reflect that 
in October 1980, the veteran underwent a left knee surgery 
consisting of arthroscopy, arthrotomy and excision of the 
osteophytes, left knee for diagnosed degenerative arthritis 
of the left knee and osteochondritis of the left knee.  The 
surgical records and notes surrounding this surgery reflect a 
history of a trauma to the left knee in 1975, with two 
surgeries in June 1976 and June 1977.  The trauma in 1975 was 
noted to have been caused by a truck accident.   

In February 1981 the veteran was seen by his private 
physician for a second opinion regarding a possible 
operation.  He was considering a tibial osteotomy, but this 
physician suggested continuing working and exercising for a 
few months.  Records from May 1981 reflect that he did 
undergo a left knee osteotomy with good results.  By June 
1981 the knee was said to be feeling better than ever and the 
wound was nearly completely healed.  He was continuing with 
physical therapy and by September 1981, he was considering 
returning to work and had begun practicing going up and down 
ramps and was planning to work on handling the racks.  

In November 1981 he described an accident while trying to 
work on pushing carts around, when a cart fell over him.  He 
denied injuring his knee in this incident, but indicated the 
weakness of his knee caused it to happen.  Private treatment 
notes from January 1982 to May 1983 reveal ongoing complaints 
regarding his knee.  However, a March 1983 treatment note 
indicates that the veteran's knee was bothering him less 
since he quit working with trucks and had a more sedentary 
position. 

Records in conjunction with a Social Security claim reflect 
ongoing problems with the left knee.  In February 1988 the 
veteran underwent a left tibial osteotomy revision for 
degenerative arthritis medial compartment, left knee.  In 
March 1988 he underwent skin graft surgery and in July 1988 
he was hospitalized for manipulation of the left knee.  He 
again gave a history of a knee injury in an auto accident in 
1975 in these records.  

In September 1988 he underwent another arthroscopy to 
ascertain whether the knee was salvageable or whether 
arthroplasty was indicated.  The diagnosis after this 
operation was degenerative arthritis of left knee, status 
postoperative osteotomy.  

In December 1988 the veteran underwent a total knee 
replacement of the left knee for degenerative arthritis and 
reflexion contracture of the left knee.  The private medical 
records surrounding this surgery include a history given by 
the veteran of having been injured in December 1987 when he 
tried to catch a person breaking in and was struck by a gas 
pipe in the left knee.  He had some problems healing post 
surgery, and in May 1989, he was noted to still have problems 
with a skin ulcer at the left knee below the patella.  A June 
1989 medical report gives a history of an injury to the left 
leg in August 1987.  In July 1989 he was assessed with 
chronic synovitis and infection of the left knee following 
complaints of unremitting pain in the left knee the past 
month.  He also complained of pain in the left hip in this 
July 1989 medical record.  

In July 1989 the veteran was awarded Social Security 
benefits, in part due to his left knee disability.  The 
decision related a history of left knee injury occurring in 
August 1987.  

In July 1990 the veteran's total left knee arthroplasty was 
determined to have failed with tightness of extensor 
mechanism, requiring release and osteotomy.  He underwent a 
removal of the total knee replacement, including all 
components and debridement of the wound.  The private medical 
records surrounding this operation included a history given 
of the original injury occurring when he was a security 
officer and hit his leg against a pipe while chasing a break 
in suspect.  

The report of a March 1993 VA examination reveals a history 
of bilateral leg injuries which were said to have occurred in 
May 1954 secondary to a fall from a telephone pole during a 
training exercise.  The veteran gave a subsequent history of 
injuring his right knee while falling during running, as well 
as multiple left knee surgeries.  The rest of the examination 
addressed a right arm scar.

VA treatment notes reflect that in February 1994, the veteran 
was seen for complaints of right knee stiffness and pain.  He 
gave a history of falling in service during training at Ft. 
Leonard Wood and having injured his right knee.  He also gave 
a history of a workers compensation injury and "bungled" 
surgery.  The diagnostic impression was DJD right knee.  

The veteran's sister provided a written statement in 1996 to 
the effect that when he was at Ft. Leonard Wood, their mother 
told her that he had been injured, and had broken his leg; 
and that their mother had also shown her a copy of a letter 
from years earlier written by him to their mother to the 
effect that he had been injured when he was in Korea while 
driving a jeep.  She indicated that when she inquired as to 
why it had taken them so long to tell her about the veteran's 
injuries, her mother had said that the veteran had asked her 
not to do so.

The veteran has provided copies of envelopes showing that he 
had written at least two such letters, although the letters 
are not copied within the file.

At a hearing held before a hearing officer at the RO in 
September 1996 the veteran testified regarding the cause of 
his lower extremity problems.  He testified that he had been 
injured in the early months of 1954 during combat engineer 
training, when he slid from a telephone pole and injured both 
legs, including his knees and hips.  He testified that after 
this incident, he wore a cast on his right leg for a short 
time.  He was also questioned about a subsequent incident in 
which he had allegedly driven a jeep over a landmine in Korea 
that exploded.  He testified that this incident resulted in 
upper body injuries.  When questioned whether this incident 
also injured his lower extremities, he indicated that his 
knees and feet didn't bother him much following this.  When 
further pressed, he acknowleged that the injuries to his 
knees resulted from his training accident and not from this 
jeep incident.

The veteran was asked by the RO in January 1999 to further 
detail the 1975 motor vehicle accident.  In February 1999 he 
responded to this inquiry with a written statement denying 
that he had been injured by this accident or that he ever 
received treatment for injuries caused by this accident.

The report of an October 2002 VA examination reflects that 
the examiner reviewed the claims file in conjunction with 
this examination.  A history was elicited from the veteran of 
having served in the Army from 1954 to 1956.  He reported 
that the onset of his lower extremity problems had begun in 
1954 when he fell 15-20 feet from a telephone pole and landed 
on his lower extremities.  He indicated he had fractured his 
left foot and injured both of his knees and hips in this 
fall.  The examiner noted that there were no medical records 
from the veteran's time in service to review.  He reported 
gradual deterioration in both of his knees and multiple left 
knee surgeries that culminated in infected total knee 
replacement in 1988.  As a result of the infection he had 
effusion and the effusion mass broke, spreading the 
infection.  He described a long course that culminated in an 
above knee amputation in 1996.  Currently the veteran used a 
prosthetic left leg but was primarily wheelchair bound.  

Regarding his right leg, he reported that the pain was in his 
knee.  He reported that the knee had arthritis, pain, 
swelling and deformity.  He indicated he had been treated 
with injections, bracing and physical therapy.  He did not 
want to have further surgeries due to the complications from 
his left leg surgery.  Regarding his hips, he reported having 
hip pain since his fall in 1954.  He reported the pain being 
primarily in both groins.  He said he had arthritis in both 
hips and did not use any treatment except ice and physical 
therapy.  

X-rays taken during the October 2002 VA examination revealed 
normal radiographic examinations of left and right hips and 
severe osteoarthritis of the right knee.

The diagnoses in the October 2002 VA examination included 
status post above the knee amputation secondary to old 
trauma, knee replacement and infection; degenerative 
arthritis of the right knee and chronic bursitis of both 
hips.  The examiner opined that it was at least as likely as 
not that the current lower extremity disorders had their 
onset in service or were secondary to the service origin.  

The examiner elaborated that the veteran's premature 
arthritis of the knees was related to the fall he sustained 
in service and that the arthralgias of the hips were 
secondary to his chronic knee problems.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
osteoarthritis), become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The Board notes that the veteran has alleged having been 
injured in combat.  However he does not allege that his left 
knee, right leg, right hip or left hip disabilities are the 
result of combat injuries.  In his September 1996 hearing 
testimony he testified that only his upper body was injured 
during combat.  Therefore the provisions of 38 C.F.R. § 3.304 
are not for application in this case.  

Upon review of the evidence, the Board finds that entitlement 
to service connection for a left leg injury with degenerative 
joint disease, status post left knee replacement, residuals 
of a right leg injury, residuals of a right hip injury and 
residuals of a left hip injury is not warranted.  
Unfortunately service medical records are no longer available 
and there is no medical evidence of any of these claimed 
disabilities in service.  

There is also no evidence that arthritis pathology affected 
either knee or either hip within the one-year presumptive 
period following service.  

Regarding the left leg/knee disorder, there is no evidence of 
a left knee problem until May 1975, nearly 20 years after 
discharge.  The bulk of medical evidence thereafter reflects 
treatment for knee complaints diagnosed then as "sprained 
knee" that occurred in a motor vehicle accident in May 1975.  
Following this accident, the veteran's medical history 
reveals a lengthy course of left knee problems, including re-
injuries thereafter.  The record reveals a history of 
subsequent injuries to the left knee in October 1975, June 
1976, June 1977, December 1978 and August or December 1987.  

The injuries were said to have occurred during various 
activities such as lifting, running, twisting his knee, 
striking his knee, kneeling and crawling.  He was also noted 
to be working in a capacity that required pushing heavy 
objects up and down inclines during the 1970's to the early 
1980's.  Further aggravating matters post service were the 
left knee surgeries beginning in October 1980, continuing in 
February 1988 and culminating in a total knee replacement in 
December 1988.  

Complications of this surgery were noted to have required 
removal of the knee replacement in July 1990.  Continued 
problems were said to have resulted in the amputation of the 
left leg in 1996.  

Regarding the veteran's claimed right knee, left hip and 
right hip disabilities, these disabilities were not shown at 
all in the bulk of the medical records and were not clearly 
diagnosed until the October 2002 VA examination.  There were 
some complaints of "groin pain" noted in a June 1975 
treatment record, but this was viewed by the treating 
physician to be due to the veteran's exercises and such 
complaints were not shown again until the most recent 
examination.  Right knee problems were not clearly shown 
until February 1994, when he was assessed with right knee 
DJD, although a January 1978 treatment note did indicate that 
the right knee was less stable than the left.  

While there is an October 2002 VA medical opinion linking the 
veteran's claimed left knee, right knee, left hip and right 
hip disabilities to service, this opinion appears to be based 
entirely on the medical history elicited from the veteran.  
Although the examiner noted that the claims file was reviewed 
during this examination, he also noted the complete lack of 
service medical records to support the veteran's history of 
injuries to his lower extremities in service.  

The CAVC has held that the Board correctly rejected a medical 
opinion where "the conclusion reached by the physician [was] 
clearly based on the history provided by the veteran." Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); see also Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

Moreover, the CAVC has held that a medical opinion based on 
speculation, without supporting clinical evidence, is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board believes that these decisions should be compared 
with the CAVC's holding in Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In that case, the examiner did not 
merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.  The CAVC thus found that the examiner's 
opinion constituted competent medical evidence.

However, as noted above, in this instance, the examiner's 
review noted the absence of medical evidence of an injury to 
the veteran's legs in service.  He also appears to have 
ignored the sequela of numerous left knee injuries after 
service beginning in 1975 in forming this opinion.  

In short, the Board finds that the October 2002 VA 
physician's opinion appears to be based solely upon the 
veteran's own statements regarding his medical history.  For 
this reason, the Board finds that this statement cannot serve 
to show that his current left knee, right knee, left hip or 
right hip disabilities were incurred in service.  There is no 
competent evidence linking any of these disabilities to 
service.  There is a bulk of medical evidence regarding the 
left knee that appears to show the veteran's current left 
knee disability is the residual of a series of injuries to 
the left knee that started with a 1975 motor vehicle 
accident. 

The Board notes that there is evidence nor allegation of 
continuity of symptomatology claimed service injuries to the 
lower extremities.  See Savage v., Gober, 10 Vet. App. 488 
(1997); McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing 
Savage); Voerth v. West, 13 Vet. App. 117 (1999).  The 
veteran has not submitted medical evidence providing a nexus 
between his various disorders and an in-service injury.  His 
personal belief, no matter how sincere, cannot form the basis 
of a claim.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for left knee, right knee, 
left hip or right hip disabilities.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to service connection for residuals of a left leg 
injury with degenerative joint disease, status post left knee 
replacement is denied.

Entitlement to service connection for residuals of a right 
leg injury is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.

Entitlement to service connection for residuals of a left hip 
injury is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

